PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $65.00 for medical services rendered to an inmate at the W. Va. State Penitentiary in Moundsville. In its Answer, respondent admits the validity and amount of the claim. It appearing to the Court that respondent had sufficient funds in the appropriate fiscal year from which the obligation could have been paid, an award is made in the amount sought.
Award of $65.00.